Exhibit 10.30
 
EXECUTION COPY
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT dated as of September 26, 2001, between GLOBAL PAYMENTS
INC., a Georgia corporation, as Borrower, and SUNTRUST BANK, a Georgia banking
corporation, as Lender.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lender establish in its favor a
revolving credit facility in order to provide the Borrower a source of working
capital and other funds for general corporate purposes of the Borrower and its
Subsidiaries; and
 
WHEREAS, the Lender has agreed to establish such revolving credit facility on
the terms, and subject to the conditions and requirements, set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
SECTION 1.1.    Definitions.    The terms as defined in this Section 1.1 shall,
for all purposes of this Agreement and any amendment hereto (except as herein
otherwise expressly provided or unless the context otherwise requires), have the
meanings set forth herein:
 
“Acquired Entity” means the assets, in the case of an acquisition of assets, or
Capital Stock (or, if the context requires, the Person that is the issuer of
such Capital Stock), in the case of an acquisition of Capital Stock, acquired by
the Borrower or any of its Subsidiaries pursuant to an Acquisition permitted by
Section 5.3 hereof.
 
“Acquired Entity EBITDA” means, with respect to any Acquired Entity for any
period, the net income of such Acquired Entity for such period plus to the
extent deducted in the determination of such Acquired Entity’s net income, the
sum of such Acquired Entity’s (a) aggregate amount of income tax expense for
such period, (b) aggregate amount of interest expense for such period, and (c)
aggregate amount of depreciation and amortization, all for such period and as
determined in accordance with GAAP, provided that there shall be excluded from
the determination of such Acquired Entity’s net income (x) the net income (or
loss) attributable to all joint ventures and non-wholly owned subsidiaries of
such Acquired Entity that are subject to restrictions as to distribution of
funds from such entities to the Acquired Entity or any of its





--------------------------------------------------------------------------------

wholly owned subsidiaries, to the extent that cash has not actually been
distributed to such Acquired Entity or its wholly owned subsidiary, and (y) all
non-cash gains or losses.
 
“Advance” shall mean any portion of the principal balance hereof disbursed to
the Borrower hereunder pursuant to the Commitment (and, in the case of a
Eurodollar Advance, the conversion or continuation thereof). An Advance may be
either a “Eurodollar Advance” if interest accrues base on the Eurodollar Rate
(except as otherwise provided in Section 2.14) or a “Base Rate Advance” if
interest accrues based on the Alternate Base Rate.
 
“Agreement” means this Credit Agreement, together with all amendments and
supplements hereto and all restatements hereof.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus ½%.
 
“Amendment No. 3” shall mean Amendment No. 3 to the Syndicated Credit Agreement
dated as of July 26, 2001.
 
“Borrower” means Global Payments Inc., a Georgia corporation, and its successors
and permitted assigns.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.2(e).
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Atlanta and New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market, and (ii)
for all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in Atlanta for the conduct of substantially all of their
commercial lending activities.
 
“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to NDPS by the Canadian Seller providing for short-term
advances to NDPS made in respect of the Canadian Receivables, with the
obligations of NDPS under such credit facility to be Guaranteed by the Borrower
and the Subsidiary Guarantors, together with any refinancings or replacements of
such credit facility and any amendments or modifications of such credit facility
or refinancing or replacement, in each case to the extent any such refinancing,
replacement, amendment or modification is not on terms or otherwise less
favorable in any material respect to the Lender.
 
“Capital Stock” means any nonredeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower



2



--------------------------------------------------------------------------------

or any of its Consolidated Subsidiaries (to the extent issued to a Person other
than the Borrower), whether common or preferred.
 
“Capitalized Lease” of a Person means any lease of property, whether real
property or personalty, by such Person as lessee that would be capitalized on a
balance sheet of such Person prepared in accordance with GAAP.
 
“Closing Date” means January 31, 2001, the date on which all conditions set
forth in Section 3.1 of the Syndicated Credit Agreement were fulfilled.
 
“Commitment” means the obligation of the Lender to make Advances in an aggregate
amount equal to $25,000,000, as such amount may be reduced from time to time
pursuant to the terms hereof.
 
“Compliance Certificate” means a compliance certificate, substantially in the
form of Exhibit B hereto, signed by the chief financial officer, chief
accounting officer, or vice president of finance & planning of the Borrower,
showing the calculations necessary to determine compliance with this Agreement
and stating that no Default or Event of Default exists, or if any Default or
Event of Default exists, stating the nature and status thereof.
 
“Consolidated Adjusted EBITDA” means, as at any date of determination for any
period, with respect to the Borrower and its Consolidated Subsidiaries on a
consolidated basis for such period and in accordance with GAAP, the Consolidated
Net Income of the Borrower for such period, plus (a) to the extent deducted from
revenues in determining such Consolidated Net Income, (i) Consolidated Interest
Expense for such period, (ii) expense for income taxes paid or accrued during
such period, (iii) depreciation during such period, and (iv) amortization for
such period, plus, without duplication (b) any Acquired Entity EBITDA during
such period calculated on a pro forma basis as of the first day of such period.
 
“Consolidated Debt” means at any date all Debt of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.
 
“Consolidated EBITR” means, as at any date of determination for any period, with
respect to the Borrower and its Consolidated Subsidiaries on a consolidated
basis for such period and in accordance with GAAP, Consolidated Net Income of
the Borrower for such period, plus to the extent deducted from revenues in
determining such Consolidated Net Income, (i) Consolidated Fixed Charges for
such period, and (ii) expenses for income taxes paid or accrued during such
period.
 
“Consolidated Fixed Charges” means, without duplication, as at any date of
determination for any period, with respect to the Borrower and its Consolidated
Subsidiaries on a consolidated basis for such period and in accordance with
GAAP, the sum of (i) Consolidated Interest Expense, and (ii) all payment
obligations of the Borrower and its Consolidated Subsidiaries under all
Operating Leases.



3



--------------------------------------------------------------------------------

 
“Consolidated Interest Expense” means, as at any date of determination for any
period, without duplication, interest, whether expensed or capitalized, in
respect of outstanding Consolidated Debt of the Borrower and its Consolidated
Subsidiaries during such period; provided that, in determining Consolidated
Interest Expense, interest on Debt referred to in clauses (viii) and (ix) of the
definition of Debt shall only be included to the extent that the Borrower’s or
any Consolidated Subsidiary’s obligation to pay such Debt is not contingent in
nature, as of any date of determination.
 
“Consolidated Net Income” means, as at any date of determination for any period,
the Net Income of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis for such period, but excluding (i) non-cash gains and losses,
and (ii) any equity interests of the Borrower or any Consolidated Subsidiary in
the unremitted earnings and losses of any Person that is not a Consolidated
Subsidiary.
 
“Consolidated Net Worth” means, at any date, the shareholders’ (or in the case
of a partnership or limited liability company, the partners’ or the members’)
equity of the Borrower and its Consolidated Subsidiaries, as set forth or
reflected on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries prepared in accordance with GAAP, but excluding any
Redeemable Preferred Stock of the Borrower or any of its Consolidated
Subsidiaries. Shareholders’ equity generally would include, but not be limited
to (i) the par or stated value of all outstanding Capital Stock, (ii) capital
surplus, (iii) retained earnings, and (iv) various deductions such as (A)
purchases of treasury stock, (B) valuation allowances, (C) receivables due from
an employee stock ownership plan, (D) employee stock ownership plan debt
guarantees, and (E) translation adjustments for foreign currency transactions.
 
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date; provided,
however, that Comerica shall be treated as a Consolidated Subsidiary only for
purposes of determining the Borrower’s Status pursuant to Sections 6.1, 6.2 and
6.3.
 
“Consolidated Total Debt” means at any date, with respect to the Borrower and
its Consolidated Subsidiaries on a consolidated basis as of such date and in
accordance with GAAP, Consolidated Debt (excluding therefrom, however,
Guarantees of Debt of the Borrower or any of its Consolidated Subsidiaries,
respectively, by the Borrower or any such Consolidated Subsidiary).
 
“Conversion/Continuation Notice” is defined in Section 2.2(f).
 
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee under Capitalized Leases and leases
(so-called “synthetic leases”) that are treated as finance leases for tax
purposes but that do



4



--------------------------------------------------------------------------------

not constitute Capitalized Leases under generally accepted accounting
principles, (v) all obligations of such Person to reimburse any bank or other
Person in respect of amounts payable under a banker’s acceptance, (vi) all
Redeemable Preferred Stock of such Person, (vii) all obligations (regardless of
whether contingent or absolute) of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit or similar
instrument, (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (ix) all Debt of
others Guaranteed by such Person, (x) all obligations of NDPS, the Borrower and
the Subsidiary Guarantors (without duplication) under the Canadian Receivables
Credit Facility, (xi) the present value of estimated future payments payable in
connection with earn-out agreements executed in connection with Acquisitions by
such Person, and (xii) the Net Mark-to-Market Exposure of such Person under all
Rate Management Transactions, all as determined in accordance with GAAP.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
 
“Effective Date” means the date on which all conditions set forth in Section 3.1
of this Agreement were fulfilled.
 
“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Eurodollar Interest Period, the applicable British Bankers’ Association
Interest Settlement Rate for deposits in Dollars appearing on the Reuters Screen
FRBD as of 11:00 a.m. (London time) two (2) Business Days prior to the first day
of such Eurodollar Interest Period, and having a maturity equal to such
Eurodollar Interest Period, provided that (i) if Reuters Screen FRBD is not
available to the Lender for any reason, the applicable Eurodollar Base Rate for
the relevant Eurodollar Interest Period shall instead be the applicable British
Bankers’ Association Interest Settlement Rate for deposits in Dollars as
reported by any other generally recognized financial information service as of
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Eurodollar Interest Period, and having a maturity equal to such Eurodollar
Interest Period, and (ii) if no such British Bankers’ Association Interest
Settlement Rate is available to the Lender, the applicable Eurodollar Base Rate
for the relevant Eurodollar Interest Period shall instead be the rate determined
by the Lender to be the rate at which the Lender offers to place deposits in
Dollars with first-class banks in the London interbank market at approximately
10:00 a.m. (New York time) two (2) Business Days prior to the first day of such
Eurodollar Interest Period, in the approximate amount of the Lender’s Eurodollar
Advance and having a maturity equal to such Eurodollar Interest Period.
 
“Eurodollar Interest Period” means, with respect to a Eurodollar Advance, a
period of fourteen days or one, two, three or six months commencing on a
Business Day selected by the Borrower pursuant to this Agreement. Each
Eurodollar Interest Period of one, two, three or six months shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Eurodollar Interest Period shall end on



5



--------------------------------------------------------------------------------

the last Business Day of such next, second, third or sixth succeeding month. If
a Eurodollar Interest Period would otherwise end on a day which is not a
Business Day, such Eurodollar Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Eurodollar Interest Period shall end on the
immediately preceding Business Day.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Eurodollar Interest Period, the sum of (i) the quotient of (a) the Eurodollar
Base Rate applicable to such Eurodollar Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Eurodollar Interest Period, plus (ii) 1.50% per annum. The Eurodollar Rate shall
be rounded to the next higher multiple of 1/16 of 1% if the rate is not such a
multiple.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Facility Termination Date” means (i) January 31, 2003 or any later date to
which the Facility Termination Date may be extended in accordance with Section
2.18, or (ii) any earlier date on which the Commitment is reduced to zero or
otherwise terminated pursuant to the terms of this Agreement.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (Atlanta
time) on such day on such transactions received by the Lender from three Federal
funds brokers of recognized standing selected by the Lender in its sole
discretion.
 
“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
Fiscal Quarter of the Borrower, for the Fiscal Quarter just ended and the
immediately preceding three Fiscal Quarters, of (i) Consolidated EBITR for such
period to (ii) Consolidated Fixed Charges for such period.
 
“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.2, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.
 
“Lender” means SunTrust Bank and its successors and permitted assigns.
 
“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of
Consolidated Total Debt as of such date to Consolidated Adjusted EBITDA for such
Fiscal Quarter and the immediately preceding three Fiscal Quarters. For purposes
of the foregoing calculation, the Debt described in clause (x) of the definition
of “Debt” shall be included in Consolidated Total Debt at a level equal to the
weighted average outstanding principal amount thereof during the Fiscal Quarter
then ending.



6



--------------------------------------------------------------------------------

 
“Loan Documents” means this Agreement, the Note, and all other documents and
agreements contemplated hereby and executed by the Borrower in favor of the
Lender.
 
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business, properties or prospects of the Borrower and its
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Lender under the Loan Documents, or the ability of the Borrower or any of its
Subsidiaries to perform its obligations under the Loan Documents to which it is
a party (such obligations to include, without limitation, payment of the
Obligations and observance and performance of the covenants set forth in
Articles 5 and 6 hereof, including any covenants incorporated by reference in
Article 5), as applicable, or (c) the legality, validity or enforceability of
any Loan Document.
 
“Net Income” means, as applied to any Person for any period, the aggregate
amount of net income of such Person, after taxes, for such period, as determined
in accordance with GAAP.
 
“Net Mark-to-Market Exposure” means, with respect to any Person as of any date
of determination, the excess (if any) of all unrealized losses over all
unrealized profits of such Person arising from Rate Management Transactions.
“Unrealized losses” means the fair market value of the cost to such Person of
replacing such Rate Management Transaction as of the date of determination and
on the same terms thereof (assuming the Rate Management Transaction were to be
terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Rate Management Transaction
as of the date of determination and on the same terms thereof (assuming such
Rate Management Transaction were to be terminated as of that date).
 
“Net Proceeds of Capital Stock” means any proceeds received or deemed received
by the Borrower or its Consolidated Subsidiary in respect of the issuance or
sale of Capital Stock or conversion of any Debt to Capital Stock, after
deducting therefrom all reasonable and customary costs and expenses incurred by
the Borrower or such Consolidated Subsidiary directly in connection with such
issuance or sale of such Capital Stock or conversion of such Debt. In the case
of an Acquisition where some or all of the consideration for the Acquisition is
Capital Stock, the amount of proceeds received or deemed received in respect of
such Capital Stock shall be equal to the shareholders’ (or in the case of a
partnership or limited liability company, the partners’ or members’) equity of
the Acquired Entity immediately following the Acquisition, as determined in
accordance with GAAP, less all non-cash, non-recurring charges required or
appropriate under GAAP to be taken by the Borrower and its Consolidated
Subsidiaries as a result of the Acquisition, provided that in no instance shall
“Net Proceeds of Capital Stock” as so calculated be less than zero.
 
“Note” means the revolving credit note substantially in the form of Exhibit A
attached hereto, as such Note may be amended, amended and restated, supplemented
or otherwise modified from time to time.



7



--------------------------------------------------------------------------------

 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
all Advances, accrued and unpaid fees, and expenses, reimbursements, indemnities
and other obligations of the Borrower to the Lender, or any indemnified party
hereunder arising under the Loan Documents.
 
“Payment Date” means the first Business Day of each calendar quarter, beginning
with the calendar quarter commencing October 1, 2001.
 
“Person” means an individual, a corporation, a limited liability company, a
partnership, an unincorporated association, a trust or any other entity or
organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Lender or its parent company (which is not
necessarily the lowest charged to any customer), changing when and as said prime
rate changes.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any counterparty which is a rate swap, basis swap, forward rate transaction,
commodity swap, equity or equity index swap, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices or other financial measures.
 
“Reserve Requirement” means, with respect to a Eurodollar Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on new
non-personal time deposits of $100,000 or more with a maturity equal to that of
such Eurocurrency liabilities (in the case of Eurodollar Advances).
 
“Syndicated Credit Agreement” shall mean that certain Credit Agreement dated as
of January 31, 2001, among Global Payments Inc., a Georgia corporation, as
Borrower, the banks and other financial institutions listed on the signature
pages hereof, as Lenders, Bank One, NA, a national banking association having
its principal office in Chicago, Illinois, as Administrative Agent, Swing Line
Lender and LC Issuer, SunTrust Bank, a Georgia banking corporation, as
Documentation Agent, and Wachovia Bank, N.A., a national banking association, as
Syndication Agent, as amended by Amendment No. 1 to Credit Agreement effective
as of March 20, 2001, Amendment No. 2 to Credit Agreement dated as of May 14,
2001 and Amendment No. 3 dated as of July 26, 2001, as further amended, amended
and restated, supplemented or otherwise modified.
 
SECTION 1.2.    Accounting Terms and Determinations.    Unless otherwise
specified herein, all terms of an accounting character used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be



8



--------------------------------------------------------------------------------

delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants or otherwise required by a change in GAAP) with the most
recent audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Lender (or, prior to delivery of the
initial set of audited consolidated financial statements of the Borrower,
consistent with the most recent audited consolidated financial statements of
NDC), unless with respect to any such change concurred in by the Borrower’s
independent public accountants or required by GAAP, in determining compliance
with any of the provisions of this Agreement: (i) the Borrower shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements, or (ii) the Lender shall so object in writing within
30 days after the delivery of such financial statements, in either of which
events such calculations shall be made on a basis consistent with those used in
the preparation of the latest financial statements as to which such objection
shall not have been made (which, if such objection is made in respect of the
first financial statements delivered under Section 5.1, shall mean the financial
statements referred to in Section 4.4 of the Syndicated Credit Agreement).
 
SECTION 1.3.    References.    Unless otherwise indicated, references in this
Agreement to “Articles”, “Exhibits”, “Schedules”, “Sections” and other
Subdivisions are references to Articles, exhibits, schedules, sections and other
subdivisions hereof.
 
SECTION 1.4.    Use of Defined Terms.    All defined terms that are used in this
Agreement that are not otherwise defined herein shall have the same meanings set
forth in the Syndicated Credit Agreement on the Effective Date; provided, that
the amendments to the defined terms “Aggregate Subsidiary Threshold”, “Single
Subsidiary Threshold” and “Permitted GPS Investment” shall automatically be
amended to have the meanings set forth in Section 4 of Amendment No. 3 upon the
occurrence of the “Amendment No. 3 Prospective Effective Date” (as defined in
Amendment No. 3).
 
SECTION 1.5.    Terminology.
 
(a)    General.    All personal pronouns used in this Agreement, whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and the plural shall include the singular.
Titles of Articles and Sections in this Agreement are for convenience only, and
neither limit nor amplify the provisions of this Agreement.
 
(b)    Special Corporate Terminology.    All references to corporate nature, the
capital stock, stockholders, directors, articles or certificate of incorporation
and by-laws, or such similar terms, of any Person shall, if such Person is a
limited liability company, refer respectively to the limited liability company
nature, the equity interest, members, managing member, articles of organization
and operating agreement of such Person. In addition, after a Permitted LLC
Conversion, all references to GPS’s limited liability status, equity interest,
members, managing member, articles of organization and operating agreement shall
be deemed to refer respectively to GPS’s corporate nature, the capital stock,
stockholders, directors, articles or certificate of incorporation and by-laws.



9



--------------------------------------------------------------------------------

 
ARTICLE 2
 
THE FACILITY
 
SECTION 2.1.    Availability of Facility.    Subject to the terms and conditions
of this Agreement, the revolving credit facility is available from the date of
this Agreement to the Facility Termination Date, and the Borrower may borrow,
repay and reborrow at any time prior to the Facility Termination Date.
 
SECTION 2.2.    Advances.
 
(a)    Commitment.    From and including the date of this Agreement and prior to
the Facility Termination Date, the Lender agrees, on the terms and conditions
set forth in this Agreement, to make Advances to the Borrower from time to time
in amounts not to exceed in the aggregate at any one time outstanding an amount
equal to the Commitment.
 
(b)    Required Payments; Termination.    The Borrower agrees to pay all
outstanding Advances and all other unpaid Obligations in full on the Facility
Termination Date. The Commitment shall expire on the Facility Termination Date.
 
(c)    Types of Advances.    Advances may be Eurodollar Advances, Base Rate
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.2(e) and 2.2(f).
 
(d)    Minimum Amount of Each Advance; Maximum Number of Advances.    Each
Eurodollar Advance shall be in the minimum amount of $1,000,000 (and in
multiples of $500,000 if in excess thereof), and each Base Rate Advance shall be
in the minimum amount of $500,000 (and in multiples of $100,000 if in excess
thereof); provided, however, that any Base Rate Advance may be in the amount of
the then available Commitment, and any Eurodollar Advance may be in the amount
of the then available Commitment so long as such Eurodollar Advance is not less
than $1,000,000; and provided, further, that the total number of Advances
outstanding at any time shall not exceed six (6) (with all Base Rate Advances
for purposes of the foregoing limitation being deemed to constitute a single
Advance).
 
(e)    Method of Selecting Types and Interest Periods for New Advances.    The
Borrower shall select whether any Advance shall be a Base Rate Advance or a
Eurodollar Advance, and, in the case of each Eurodollar Advance, the Interest
Period applicable to each such Eurodollar Advance from time to time. The
Borrower shall give the Lender irrevocable notice (a “Borrowing Notice”) not
later than 11:00 a.m. (Atlanta time) of the Borrowing Date of each Base Rate
Advance and two Business Days before the Borrowing Date for each Eurodollar
Advance, specifying:
 
(i)    the Borrowing Date, which shall be a Business Day, of such Advance,



10



--------------------------------------------------------------------------------

 

 
(ii)
 
the amount of such Advance,

 

 
(iii)
 
whether such Advance shall be a Base Rate Advance or a Eurodollar Advance, and

 

 
(iv)
 
in the case of a Eurodollar Advance, the Interest Period applicable thereto.

 
The Lender will make the proceeds of each Advance available to the Borrower not
later than 2:00 p.m. (Atlanta time) on such date at any account of the Borrower
so designated to the Lender in such Borrowing Notice.
 
(f)    Conversion and Continuation of Outstanding Advances. Base Rate Advances
shall continue as Base Rate Advances unless and until such Base Rate Advances
are converted into Eurodollar Advances. Each Eurodollar Advance shall continue
as a Eurodollar Advance until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Advance shall be automatically converted
into a Base Rate Advance unless the Borrower shall have given the Lender a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Eurodollar Advance either continue as a Eurodollar Advance for the
same or another Interest Period or be converted into a Base Rate Advance.
Subject to the terms of Section 2.2(d), the Borrower may elect from time to time
to convert all or any part of a Base Rate Advance into a Eurodollar Advance or a
Eurodollar Advance into a Base Rate Advance; provided that any conversion of any
Eurodollar Advance shall be made on, and only on, the last day of the Interest
Period applicable thereto. The Borrower shall give the Lender irrevocable notice
(a “Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurodollar Advance not later than 11:00 a.m. (Atlanta time) at
least one Business Day, in the case of a conversion into a Base Rate Advance, or
two Business Days, in the case of a conversion into or continuation of a
Eurodollar Advance, prior to the date of the requested conversion or
continuation, specifying:
 

 
(i)
 
the requested date (which shall be a Business Day) of such conversion or
continuation;



 
(ii)
 
the Advance to be converted or continued and whether such Advance is to be
converted into a Base Rate Advance or a Eurodollar Advance or continued as a
Eurodollar Advance; and



 
(iii)
 
in the case of a conversion into or continuation of a Eurodollar Advance, the
duration of the Interest Period applicable thereto.

 
SECTION 2.3.    Commitment Fee.    The Borrower agrees to pay to the Lender a
commitment fee equal to the amount of the unused Commitment in effect from time
to time multiplied by 0.25% per annum, payable quarterly in arrears on each
Payment Date commencing October 1, 2001, and on the Facility Termination Date.



11



--------------------------------------------------------------------------------

 
SECTION 2.4.    Reductions in Commitment.    The Borrower may, at its option,
permanently reduce the Commitment in whole or in part, in a minimum amount of
$1,000,000 and in integral multiples of $500,000, upon at least three Business
Days’ written notice to the Lender, which notice shall specify the amount of any
such reduction; provided, however, that the amount of the Commitment may not be
reduced below the aggregate Advances outstanding at such time.
 
SECTION 2.5.    Principal Prepayments.    The Borrower may, at its option, from
time to time pay, without penalty or premium, any outstanding Base Rate Advance
in full, or in part in a minimum aggregate amount of $500,000 or any integral
multiple of $100,000 in excess thereof, upon one Business Day’s prior notice to
the Lender. Any Eurodollar Advance may be paid in full, or in part in a minimum
aggregate amount of $1,000,000 or any integral multiple of $500,000 in excess
thereof, upon two Business Days’ prior notice to the Lender (i) without penalty
or premium if paid on the last day of an applicable Interest Period, or (ii)
with payment of all applicable amounts specified in Section 2.15 if paid on any
other day.
 
SECTION 2.6.    Changes in Interest Rate, etc.    Each Base Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Base Rate Advance is made or is converted from a
Eurodollar Advance into a Base Rate Advance pursuant to Section 2.2(f) to but
excluding the date it becomes due or is converted into a Eurodollar Advance
pursuant to Section 2.2(f) hereof, at a rate per annum equal to the Base Rate
for such day. Changes in the rate of interest on any Base Rate Advance will take
effect simultaneously with each change in the Alternate Base Rate. Each
Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Eurodollar Advance. No Interest
Period may end after the Facility Termination Date.
 
SECTION 2.7.    Rates Applicable After Default.    Notwithstanding anything to
the contrary contained in Section 2.2, during the continuance of a Default or
Event of Default the Lender may, at its option, by notice to the Borrower,
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of an Event of Default, the Lender
may, at its option, by notice to the Borrower, declare that (x) each Eurodollar
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 2% per annum, (y)
each Base Rate Advance shall bear interest at a rate per annum equal to the
Alternate Base Rate plus 2% per annum, provided that during the continuance of
an Event of Default under Section 7.1(f) or (g), the interest rates and fees set
forth in the preceding clauses (x) and (y) shall be applicable to all Advances
without any election or action on the part of the Lender.
 
SECTION 2.8.    Method of Payment.    All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Lender at its address specified pursuant to Article 8, or
at any other office of the Lender specified in writing by the Lender to the
Borrower, by 4:00 p.m. (Atlanta, Georgia time) on the date when due. The Lender
is hereby authorized to charge any account of the Borrower maintained with the



12



--------------------------------------------------------------------------------

Lender for each payment of principal, interest, fees and other Obligations as it
becomes due hereunder.
 
SECTION 2.9.    Noteless Agreement; Evidence of Indebtedness.
 
(a)    The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower resulting from
each Advance made by the Lender hereunder from time to time, including the
amounts of principal and interest payable and paid to the Lender from time to
time hereunder.
 
(b)    The entries maintained in the account or accounts maintained pursuant to
paragraph (a) above shall be prima facie evidence of the existence and amounts
of the Obligations therein recorded; provided, however, that the failure of the
Lender to maintain such account or accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.
 
(c)    The Lender may, at any time, request that the Advances be evidenced by
the Note. In such event, the Borrower shall prepare, execute and deliver to the
Lender the Note. Thereafter, the Advances evidenced by the Note and interest
thereon shall at all times (including after any assignment pursuant to Section
8.6) be represented by one or more Notes payable to the order of the payee named
therein or any assignee pursuant to Section 8.6, except to the extent that the
Lender or assignee subsequently returns such Note for cancellation and requests
that its Commitment (and the Advances made thereunder) once again be evidenced
as described in paragraphs (a) and (b) above.
 
SECTION 2.10.    Telephonic Notices.    The Borrower hereby authorizes the
Lender to extend, convert or continue Advances and to transfer funds based on
telephonic notices made by any person or persons the Lender in good faith
believes to be acting on behalf of the Borrower. The Borrower agrees to deliver
promptly to the Lender a written confirmation of each telephonic notice signed
by an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Lender, the records of the Lender shall
govern absent manifest error.
 
SECTION 2.11.    Interest Payment Dates; Interest and Fee Basis.    The Borrower
agrees to pay interest accrued on each Base Rate Advance on each Payment Date,
commencing with the first such date to occur after the date hereof, on any date
on which the Base Rate Advance is paid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Base Rate Advance converted into a Eurodollar Advance on
a day other than a Payment Date shall be payable on the date of conversion. The
Borrower agrees to pay interest accrued on each Eurodollar Advance on the last
day of its applicable Interest Period, on any date on which the Eurodollar
Advance is paid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurodollar Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest on Eurodollar Advances and



13



--------------------------------------------------------------------------------

 
commitment fees shall be calculated for actual days elapsed on the basis of a
360-day year; interest on Base Rate Advances shall be calculated for actual days
elapsed on the basis of a 365 or 366-day year, as applicable. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to noon (local time) at the place of
payment. If any payment of principal of or interest on an Advance or any fees or
other Obligations hereunder shall become due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day and, in the
case of a principal payment, such extension of time shall be included in
computing interest in connection with such payment.
 
SECTION 2.12.    Yield Protection.    If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any interpretation thereof, or the compliance
of the Lender therewith,
 

 
(i)
 
subjects the Lender or its applicable lending office to any tax, duty, charge or
withholding on or from payments due from the Borrower (excluding taxation of the
overall net income of the Lender or its applicable lending office imposed by the
jurisdiction or taxing authority in which its principal executive office or such
lending office is located), or changes the basis of taxation of payments to the
Lender in respect of the Advances or other amounts due it hereunder, or

 

 
(ii)
 
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Lender or its applicable
lending office (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Advances), or

 

 
(iii)
 
imposes any other condition the result of which is to increase the cost to the
Lender or its applicable lending office of making, funding or maintaining the
Advances, or reduces any amount receivable by the Lender or its applicable
lending office in connection with the Advances, or requires the Lender or its
applicable lending office to make any payment calculated by reference to the
amount of Advances held or interest received by it, by an amount deemed material
by it,

 
and the result of any of the foregoing is to increase the cost to the Lender or
its applicable lending office, as the case may be, of making or maintaining
Eurodollar Advances or the Commitment or to reduce the return received by the
Lender or its applicable lending office, as the case may be, in connection with
Eurodollar Advances or the Commitment, then, within 15 days of demand by the
Lender, the Borrower shall pay the Lender such additional amount or amounts as
will compensate it for such increased cost or reduction in amount received.
 
SECTION 2.13.    Changes in Capital Adequacy Regulations.    If the Lender
determines the amount of capital required or expected to be maintained by the
Lender, or its applicable lending office, or any corporation controlling the
Lender is increased as a result of a Change, then, within 15 days of demand by
the Lender, the Borrower shall pay the Lender the



14



--------------------------------------------------------------------------------

 
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which the Lender determines is attributable to
this Agreement, the outstanding Advances or the Commitment hereunder (after
taking into account the Lender’s, policies as to capital adequacy). “Change”
means (i) any change after the date of this Agreement in the Risk-Based Capital
Guidelines, or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by the Lender or its applicable lending office or any corporation
controlling the Lender. “Risk-Based Capital Guidelines” means (i) the risk-based
capital guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
 
SECTION 2.14.    Availability of Types of Advances.    If the Lender determines
that maintenance of its Eurodollar Advances at a suitable lending office would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Lender determines that (i) deposits of a type
and maturity appropriate to match fund Eurodollar Advances are not available or
(ii) the interest rate applicable to a Eurodollar Advance does not accurately
reflect the cost of making or maintaining such Eurodollar Advance, then the
Lender shall suspend the availability of the Eurodollar Advance and require any
Eurodollar Advances to be repaid or promptly converted into a Base Rate Advance.
 
SECTION 2.15.    Funding Indemnification.    If any payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or if the
Borrower fails to make a prepayment of a Eurodollar Advance on the date
specified in any notice given in respect of such prepayment, or if a Eurodollar
Advance is not made on the date specified by the Borrower in any notice given in
respect of such Eurodollar Advance for any reason other than default by the
Lender, the Borrower will indemnify the Lender for any loss or cost incurred by
it resulting therefrom, including, without limitation, any lost profits and any
loss or cost in liquidating or employing deposits acquired to fund or maintain
the Eurodollar Advance.
 
SECTION 2.16.    Lending Offices; Lender Statements; Survival of
Indemnity.    To the extent reasonably possible, the Lender shall designate an
alternate lending office with respect to its Eurodollar Advances to reduce any
liability of the Borrower to it under Sections 2.12 and 2.13 or to avoid the
unavailability of a type of Advance under Section 2.14, so long as such
designation is not disadvantageous to it in its reasonable judgment. The Lender
shall deliver a written statement to the Borrower as to the amount due, if any,
under Section 2.12, 2.13, or 2.15. Such written statement shall set forth in
reasonable detail the calculations upon which it determined such amount and
shall be conclusive in the absence of manifest error. Determination of amounts
payable under such Sections in connection with a Eurodollar Advance shall be
calculated as though the Lender funded its Eurodollar Advance through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the



15



--------------------------------------------------------------------------------

 
Eurodollar Rate applicable to such Advance, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of the Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 2.12,
2.13, and 2.15 shall survive payment of the Obligations and termination of this
Agreement.
 
SECTION 2.17.    Taxes.
 
(a)    All payments by the Borrower to or for the account of the Lender
hereunder or under the Note or any Advance shall be made free and clear of and
without deduction for any and all Taxes. If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to the
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.17) the Lender receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (iv) the Borrower
shall furnish to the Lender the original copy of a receipt evidencing payment
thereof within 30 days after such payment is made.
 
(b)    In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under the Note or
any Advance or from the execution or delivery of, or otherwise with respect to,
this Agreement or the Note (“Other Taxes”).
 
(c)    The Borrower hereby agrees to indemnify the Lender for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed on amounts payable under this Section 2.17) paid by the Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within 30
days of the date the Lender makes demand therefor pursuant to this Section 2.17.
 
SECTION 2.18.    Extension of Facility Termination Date.    The Borrower may
request a 180-day extension of the Facility Termination Date by submitting a
request for an extension to the Lender (an “Extension Request”) no more than 60
days and no less than 45 days prior to the first anniversary of the Closing
Date. The Lender may approve in its sole discretion such Extension Request and
shall notify the Borrower within 30 days prior to such first anniversary of the
Closing Date of the new Facility Termination Date; provided, that the failure of
the Lender to notify the Borrower shall be deemed to be a denial of such
extension request.



16



--------------------------------------------------------------------------------

 
ARTICLE 3
 
CONDITIONS TO ADVANCES
 
SECTION 3.1.    Conditions to First Advance.    The obligation of the Lender to
make the first Advance is subject to the satisfaction of the conditions set
forth in this Section 3.1 and in Section 3.2, and receipt by the Lender of the
following:
 
(a)    this Agreement, duly executed by the Borrower;
 
(b)    a duly executed Note for the account of the Lender;
 
(c)    the opinions of (i) Suellyn P. Tornay, general counsel of the Borrower,
and (ii) Alston & Bird, LLP, special counsel for the Borrower, in each case
dated as of the date hereof, substantially in the forms of their respective
opinions delivered pursuant to the Syndicated Credit Agreement, and covering
such additional matters relating to the transactions contemplated hereby as the
Lender may reasonably request;
 
(d)    a certificate, dated as of the date hereof, signed on behalf of the
Borrower by its principal financial officer, to the effect that (i) no Default
or Event of Default has occurred and is continuing on such date, (ii) the
representations and warranties of the Borrower contained in Article 4 (including
those representations and warranties incorporated by reference from the
Syndicated Credit Agreement) are true on and as of such date, and (iii) all
conditions to such Advance pursuant to this Article 3 have been satisfied as of
such date;
 
(e)    all documents which the Lender may reasonably request relating to the
existence of the Borrower, the authority for and the validity of this Agreement
and the Note, and any other matters relevant hereto, all in form and substance
satisfactory to the Lender, including, without limitation, a certificate of the
Borrower signed by the Secretary or an Assistant Secretary of the Borrower,
certifying as to the names, true signatures and incumbency of the officer or
officers of the Borrower authorized to execute and deliver the Loan Documents,
and certified copies of the following items: (i) the certificate of
incorporation of the Borrower (or a statement to the effect that such
certificate has not been amended since the Closing Date and remains in full
force and effect in the exact form as delivered pursuant to the Syndicated
Credit Agreement), (ii) the by-laws of the Borrower (or a statement to the
effect that such by-laws have not been amended since the Closing Date and remain
in full force and effect in the exact form as delivered pursuant to the
Syndicated Credit Agreement), (iii) a certificate of the Secretary of State of
the jurisdiction of organization of the Borrower as to the good standing of the
Borrower in such jurisdiction and a certificate of the Secretary of State of
Georgia as to the Borrower’s good standing in such jurisdiction, and (iv) the
action taken by the board of directors of the Borrower authorizing the
execution, delivery and performance of this Agreement, the Note and the other
Loan Documents to which it is a party;



17



--------------------------------------------------------------------------------

 
(f)    the Lender’s form disbursement/transfer agreement, duly completed and
executed by the Borrower;
 
(g)    all other documents, certificates, and other information as the Lender
may reasonably request.
 
In addition, each of the following conditions shall have been satisfied on such
date:
 
(h)    since May 31, 2001, there shall have occurred no events, acts, conditions
or occurrences of whatever nature, singly or in the aggregate, that have had, or
are reasonably expected to have, a Material Adverse Effect (and for purposes of
the foregoing, an Acquisition by the Borrower otherwise permitted by the terms
of this Agreement shall not be deemed to have had such a Material Adverse Effect
at the time of the Acquisition);
 
(i)    all fees, costs and expenses (including the closing fee agreed to by the
Borrower and all fees and expenses of counsel to the Lender (not to exceed
$10,000)) required to be paid on the date of this Agreement shall have been paid
and satisfied in full.
 
SECTION 3.2.     Conditions to All Advances.    The obligation of the Lender to
make any Advance is subject to the satisfaction of the following conditions:
 
(a)    receipt by the Lender of a Borrowing Notice;
 
(b)    the fact that, immediately after such Advance, no Default or Event of
Default shall have occurred and be continuing;
 
(c)    the fact that the representations and warranties of the Borrower
contained in Article 4 of this Agreement (including those representations and
warranties incorporated by reference from the Syndicated Credit Agreement) shall
be true on and as of the date of such Advance except for changes expressly
permitted herein and except to the extent that such representations and
warranties relate solely to an earlier date;
 
(d)    the fact that, immediately after such Advance, the aggregate outstanding
Advances will not exceed the Commitment; and
 
(e)    since May 31, 2001, there shall have been no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, which have had, or
could reasonably be expected to have, a Material Adverse Effect (and for
purposes of the foregoing, an Acquisition by the Borrower otherwise permitted by
the terms of this Agreement shall not be deemed to have such a Material Adverse
Effect at the time of the Acquisition thereof).
 
Each request for an Advance hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such request and the date of such
Advance as to the facts specified in paragraphs (b), (c), (d) and (e) of this
Section 3.2.



18



--------------------------------------------------------------------------------

 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES
 
On the Effective Date, and at such other times as specified in Section 3.2, the
Borrower represents and warrants to the Lender that:
 
SECTION 4.1.    Existence and Power.    The Borrower (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) is duly qualified to transact business in every jurisdiction
set forth on Schedule 4.1 attached to the Syndicated Credit Agreement, and the
failure of the Borrower to be so qualified in any other jurisdiction could not
reasonably be expected to have or cause a Material Adverse Effect, and (iii) has
all powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted, except where the failure to
have any such licenses, authorizations, consents and approvals could not
reasonably be expected to have or cause a Material Adverse Effect.
 
SECTION 4.2.    Organizational and Governmental Authorization; No
Contravention.    The execution, delivery and performance by the Borrower of
this Agreement, the Note and the other Loan Documents (i) are within the
Borrower’s powers as a corporation or limited liability company, as the case may
be, (ii) have been duly authorized by all necessary organizational action, (iii)
require no action by or in respect of or filing with, any governmental body,
agency or official, (iv) do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the Borrower’s organizational
documents or of any material agreement (including without limitation the
Syndicated Credit Agreement), judgment, injunction, order, decree or other
instrument binding upon the Borrower or any of its Subsidiaries, and (v) do not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.
 
SECTION 4.3.    Binding Effect.    This Agreement constitutes a valid and
binding agreement of the Borrower enforceable in accordance with its terms, and
the Note and the other Loan Documents to which the Borrower is a party, when
executed and delivered in accordance with this Agreement, will constitute valid
and binding obligations of the Borrower, enforceable in accordance with its
terms, provided that the enforceability hereof and thereof is subject in each
case to general principles of equity and to bankruptcy, insolvency, fraudulent
transfer, and similar laws affecting the enforcement of creditors’ rights
generally.
 
SECTION 4.4.    Representations Incorporated By Reference.    The
representations and warranties made by the Borrower in Sections 4.4 through
4.10, Sections 4.13 through 4.15 and Section 4.17 of the Syndicated Credit
Agreement (including all schedules attached thereto that are referenced therein)
shall be incorporated into this Agreement by reference and shall be deemed made
on and as of the Effective Date as if set forth herein; provided, that any
references to “Material Adverse Effect” in such incorporated provisions shall
mean a “Material Adverse Effect” as defined herein.



19



--------------------------------------------------------------------------------

 
SECTION 4.5.    No Default.    Neither the Borrower nor any of its Subsidiaries
is in default under or with respect to any agreement, instrument or undertaking
to which it is a party or by which it or any of its property is bound which
could reasonably be expected to have or cause a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
 
SECTION 4.6.    Full Disclosure.    All financial statements, reports,
certificates, and other information (whether written or, in the case of
information furnished by any Designated Officer, oral) heretofore furnished by
or on behalf of the Borrower to the Lender for purposes of or in connection with
this Agreement or any transaction contemplated hereby (excluding any superseded
information corrected or updated by delivery to the Lender, prior to the
Effective Date, of corrected, updated or restated information) is, and all such
information hereafter furnished by such representatives of the Borrower to the
Lender will be, true, accurate and complete in every material respect or based
on reasonable estimates on the date as of which such information is stated or
certified. The Borrower has disclosed to the Lender in writing any and all facts
known to the Borrower, after due inquiry, which could reasonably be expected to
have or cause a Material Adverse Effect.
 
SECTION 4.7.    Insolvency.    After giving effect to the execution and delivery
of this Agreement and the Note and the making of the Advances under this
Agreement, the Borrower will not be “insolvent,” within the meaning of such term
as used in O.C.G.A. § 18-2-22 or as defined in § 101 of Title 11 of the United
States Code, as amended from time to time, or be unable to pay its debts
generally as such debts become due, or have an unreasonably small capital to
engage in any business or transaction, whether current or contemplated.
 
ARTICLE 5
 
AFFIRMATIVE COVENANTS
 
The Borrower agrees that, from and after the Effective Date and for so long as
the Commitment is outstanding, or any amount payable under any Obligation
hereunder remains unpaid,
 
SECTION 5.1.    Information.    The Borrower will deliver to the Lender:
 
(a)    the financial statements and all other information required to be
delivered pursuant to Sections 5.1(a), (b) and (d) through (l) of the Syndicated
Credit Agreement at the same time as required therein; provided, that as long as
the Lender is a lender under the Syndicated Credit Agreement, the Borrower may
satisfy the requirements of this provision by delivery of said financial
statements and such other information under the Syndicated Credit Agreement;
provided further, that any references to “Default” or “Event of Default” in such
incorporated provisions shall, for purposes hereof, refer to a “Default” or
“Event of Default” under this Agreement;
 
(b)    simultaneously with the delivery of each set of financial statements
referred to in subsection (a) above, a Compliance Certificate (i) setting forth
in reasonable detail the



20



--------------------------------------------------------------------------------

 
calculations required to establish compliance with the requirements of Sections
6.1, 6.2 and 6.3 hereof on the date of such financial statements and (ii)
stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;
 
SECTION 5.2.    Use of Proceeds.    The proceeds of the Advances shall be used
for working capital and othergeneral corporate purposes, in each case to the
extent not otherwise prohibited herein (including, without limitation, pursuant
to Section 5.3(b) hereof). No portion of the proceeds of the Advances will be
used by the Borrower (i) in connection with any hostile tender offer for, or
other hostile acquisition of, stock (or in the case of a limited liability
company, the members’ equivalent equity interest) of any corporation or limited
liability company with a view towards obtaining control of such other
corporation or limited liability company, (ii) directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of purchasing or carrying
any Margin Stock, or (iii) for any purpose in violation of any applicable law or
regulation.
 
SECTION 5.3.    Investments; Acquisitions.
 
(a)    Neither the Borrower nor any of its Subsidiaries shall make Investments
in any Person except as permitted by Section 6.5 of the Syndicated Credit
Agreement and except the following Investments (provided such Investments do not
violate Section 5.3(b) hereof):
 
(i)    absent the existence of a Default or Event of Default, Restricted
Investments;
 
(ii)    Investments in Subsidiaries (including, without limitation, any Person
becoming a Subsidiary as a result of such Investment pursuant to an Acquisition
otherwise permitted pursuant to Section 5.3(b) hereof) other than members of the
GPS Group; provided, that on and as of the “Amendment No. 3 Prospective
Effective Date” (as defined in Amendment No. 3), the words “other than members
of the GPS Group” shall automatically be deleted.
 
(iii)    Guarantees (A) by the Borrower and NDC for the benefit of GPS and
Comerica in existence as of August 31, 1997, of obligations in amounts not
greater than the amounts guaranteed thereunder as of August 31, 1997, (B) by the
Borrower and NDC for certain obligations of Technology Sales and Leasing Co.,
Inc., and any other Subsidiary (other than a Subsidiary that is a member of the
GPS Group) in connection with the Equipment Lease Agreements, but solely to the
extent that such Guarantees and the Debt Guaranteed pursuant thereto are not
prohibited by any other terms of this Agreement, (C) by the Borrower and its
Subsidiaries of obligations of other Subsidiaries of the Borrower (other than
Subsidiaries that are members of the GPS Group) of Debt that is not of the types
described in clauses (i) through (iv) of the definition of the term “Debt”,
provided that the obligations that are being Guaranteed are not prohibited by
the terms of this Agreement, (D) by GPS of obligations of other members of the
GPS Group, and (E) by the Borrower and the Subsidiary Guarantors in respect of
the Obligations



21



--------------------------------------------------------------------------------

hereunder; provided that (1) with respect to clause (A), the Borrower shall be
obligated to obtain a release of such Guarantees without any further liability
thereunder upon the Borrower and its Subsidiaries ceasing to be the Majority in
Interest members of GPS, and (2) with respect to the preceding clauses (B), (C),
and (D), no Default or Event of Default is in existence before or upon or after
giving effect thereto;
 
(iv)    an Investment in Comerica not exceeding an aggregate amount outstanding
of (A) $18,000,000 minus (B) outstanding loans or advances made under Section
6.5 (vi) of the Syndicated Credit Agreement;
 
(v)    capital contributions of assets as permitted by Section 6.9(a) of the
Syndicated Credit Agreement;
 
(vi)    Investments made in Subsidiaries of GPS by GPS or by other Subsidiaries
of GPS;
 
(vii)    Investments made pursuant to an Acquisition otherwise permitted
pursuant to Section 5.3(b) hereof; provided, that on and as of the “Amendment
No. 3 Prospective Effective Date” (as defined in Amendment No. 3), this clause
shall read as follows: “Investments made pursuant to the GPS Buyout and any
Acquisition otherwise permitted by Section 5.3(b) hereof”;
 
(viii)    Investments in any members of the GPS Group made as a portion of the
Permitted GPS Investment;
 
(ix)    Investments in existence on the Closing Date and described on Schedule
6.6 attached to the Syndicated Credit Agreement; and
 
(x)    Other Investments not described in the preceding clauses (i) through
(viii) made in an aggregate amount not to exceed (x) for the period from the
Closing Date through the end of the Borrower’s 2001 Fiscal Year, $10,000,000,
and (y) for each subsequent Fiscal Year, the sum of (A) $10,000,000, and (B) the
amount, if any, by which $10,000,000 exceeds the actual aggregate Investments
made by the Borrower and its Subsidiaries pursuant to this clause (x) in the
immediately preceding Fiscal Year (or, where such preceding Fiscal Year is the
2001 Fiscal Year, the period from the Closing Date through the end of such 2001
Fiscal Year).
 
(b)    Without the prior written consent of the Lender, the Borrower will not,
nor will it permit any of its Subsidiaries to, acquire, whether directly or
through the purchase of stock, convertible notes or otherwise, effect an
Acquisition, or otherwise acquire any assets other than the loans, advances and
investments permitted by Section 6.5 of the Syndicated Credit Agreement or
Section 5.3(a) hereof, the assets of one of its Subsidiaries, or of fixed assets
(which fixed assets do not constitute all or substantially all of the assets of
the Person from whom such assets are acquired), unless in each case (i) such
acquisition is of a business which is similar (as to product sold or service
rendered) to the Borrower’s or any relevant Subsidiary’s, (ii) such acquisition
is to be made upon a negotiated basis with the approval of the board of



22



--------------------------------------------------------------------------------

 
directors of the Person to be acquired, or of the percentage of ownership
interests required by the charter documents of such Person to approve any such
acquisition, (iii) for the Fiscal Year ending May 31, 2002, the Leverage Ratio
on a pro forma basis for the most recent four Fiscal Quarters of the Borrower
(after giving effect to such acquisition as of the first day of such period) is
equal to or less than 1.75 to 1.00 (and, if requested by the Lender, the
Borrower has provided to the Lender a certificate to such effect with supporting
calculations) and the total amount of cash consideration paid (excluding cash
consideration paid to National Bank of Canada in the NBC Acquisition), and Debt
assumed or otherwise becoming part of Consolidated Total Debt (excluding Debt of
NDPS arising pursuant to the Canadian Receivables Credit Facility or the
CIBC/NDPS Acquisition Note), in such acquisition, together with the aggregate
amount of such cash consideration and Debt in respect of all other acquisitions
made during the then-current Fiscal Year shall not exceed $10,000,000, (iv) for
the Fiscal Year ending May 31, 2003, the total amount of cash consideration paid
(excluding cash consideration paid to National Bank of Canada in the NBC
Acquisition), and Debt assumed or otherwise becoming part of Consolidated Total
Debt (excluding Debt of NDPS arising pursuant to the Canadian Receivables Credit
Facility or the CIBC/NDPS Acquisition Note), in such acquisition, together with
the aggregate amount of such cash consideration and Debt in respect of all other
acquisitions made during the then-current Fiscal Year, shall not exceed the
following amounts based on the Leverage Ratio on a pro forma basis set forth
below for the most recent four Fiscal Quarters of the Borrower after giving
effect to such acquisition as of the first day of such period (and, if requested
by the Lender, the Borrower shall provide to the Lender a certificate to such
effect with supporting calculations):
 
Leverage Ratio

--------------------------------------------------------------------------------

  
Aggregate Amount

--------------------------------------------------------------------------------

>1.50 and £1.75
  
$10,000,000
>1.25 and £1.50
  
$25,000,000
³1.25
  
$40,000,000

 
provided, that, in any case, the aggregate amount of such cash consideration and
Debt in respect of all such acquisitions for the Fiscal Year ending May 31, 2003
shall not exceed $40,000,000; and (v) no Default or Event of Default shall be in
existence or be caused thereby (which has not been specifically waived in
writing pursuant to Section 8.5). If the Lender agrees (by waiver, amendment or
otherwise) to permit such transactions hereunder to exceed the amounts set forth
herein, the Lender agrees that it will not require the payment of any fee as a
condition to such waiver or amendment.
 
SECTION 5.4.    Covenants Incorporated by Reference.    So long as the
Commitment remains outstanding or any principal of and interest on any Advance
or any other Obligation remains unpaid or unsatisfied, the Borrower hereby
covenants and agrees that it shall comply with all covenants and agreements
applicable to it contained in Sections 5.2, 5.4, 5.6 through 5.10, 6.4, 6.5, and
6.7 through 6.15 of the Syndicated Credit Agreement, which covenants and
agreements are hereby incorporated by reference into this Agreement (other than
the existing Section 6.9(a)(B) of the Syndicated Credit Agreement, which is
specifically not incorporated by reference into this Agreement until such time
as the “Amendment No. 3 Prospective Amendments” (as defined in Amendment No. 3)
become effective, at which time the amended Section 6.9(a)(B) shall
automatically become incorporated by reference into this Agreement).



23



--------------------------------------------------------------------------------

 
Waivers and/or amendments of such covenants and agreements by the Lenders (or
the Required Lenders) and/or Administrative Agent (on behalf of the Lenders or
the Required Lenders) under the Syndicated Credit Agreement shall not operate to
amend or waive such covenants and agreements as incorporated by reference herein
unless the Lender, as a “Lender” under the Syndicated Credit Agreement, has
agreed to any such waiver and/or amendment, in which case such waiver and/or
amendment shall be automatically incorporated herein by reference (including
without limitation the “Amendment No. 3 Prospective Amendments” (as defined in
Amendment No. 3)). Such covenants and agreements shall survive any termination,
cancellation, discharge or replacement of the Syndicated Credit Agreement, and
if this Agreement remains outstanding after the Syndicated Credit Agreement has
been cancelled or otherwise terminated or if the Lender is no longer a “Lender”
thereunder for any reason, the Borrower shall, upon the request of the Lender,
enter into an amendment to this Agreement to add (i) such covenants (with any
amendments thereto that the Lender deems necessary and which are agreed upon by
the Borrower), (ii) such additional Events of Default (to be substantially
similar to those “Events of Default” in the Syndicated Credit Agreement, and
(iii) such definitions that have been incorporated by reference pursuant to
Section 1.4 to the Agreement.
 
ARTICLE 6
 
FINANCIAL COVENANTS
 
The Borrower agrees that, from and after the Effective Date and for so long as
the Commitment is outstanding, or any amount payable under any Loan or any other
Obligation hereunder remains unpaid:
 
SECTION 6.1.    Leverage Ratio.    The Leverage Ratio at the end of each Fiscal
Quarter shall not be greater than 2.00 to 1.00 for the Fiscal Quarter just
ended.
 
SECTION 6.2.    Minimum Consolidated Net Worth.    Consolidated Net Worth, as at
the end of each Fiscal Quarter, will not be less than the sum of (i)
$117,000,000 plus (ii) 50% of cumulative Consolidated Net Income of the Borrower
earned in each Fiscal Quarter beginning with the first Fiscal Quarter ending
after the Closing Date (taken as one accounting period), but excluding from such
calculations of Consolidated Net Income for purposes of this clause (ii), any
Fiscal Quarter in which the Consolidated Net Income of the Borrower and its
Consolidated Subsidiaries is negative, plus (iii) 100% of the cumulative Net
Proceeds of Capital Stock received or deemed received during any period after
the Closing Date, calculated quarterly at the end of each Fiscal Quarter, plus
(iv) 100% of the increase to Consolidated Net Worth resulting from the
conversion of Debt into equity interests.
 
SECTION 6.3.    Fixed Charge Coverage Ratio.    The Fixed Charge Coverage Ratio
at the end of each Fiscal Quarter shall not be less than 2.75 to 1.00 for the
Fiscal Quarter just ended.
 



24



--------------------------------------------------------------------------------

 
ARTICLE 7
 
DEFAULTS
 
SECTION 7.1.    Events of Default.    Each of the following events (“Events of
Default”) shall constitute an Event of Default under this Agreement:
 
(a)    the Borrower shall fail to pay when due any principal of any Advance, or
shall fail to pay any interest on any Advance within three Business Days after
such interest shall become due, or shall fail to pay any fee or other amount
payable hereunder within five Business Days after such fee or other amount
becomes due; or
 
(b)    the Borrower shall fail to observe or perform any covenant contained in
Section 5.3 or Sections 6.1 through 6.3 inclusive;
 
(c)    the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by paragraph (a) or (b)
above) and such failure shall not have been cured within 30 days after the
earlier to occur of (i) written notice thereof has been given to the Borrower by
the Lender or (ii) the Borrower otherwise becomes aware of any such failure; or
 
(d)    any representation, warranty, certification or statement made or
incorporated by reference in Article 4 hereof, or in any certificate, financial
statement or other document delivered (or deemed delivered) pursuant to this
Agreement shall prove to have been incorrect or misleading in any material
respect when made (or deemed made); or
 
(e)    an “Event of Default” shall occur under the Syndicated Credit Agreement
(regardless of whether any such “Event of Default” was waived by the “Required
Lenders” or, if so required, by all “Lenders” thereunder, unless such waiver was
consented to by SunTrust Bank, as a “Lender” thereunder); or
 
(f)    the Borrower or any of its Subsidiaries shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action to authorize any of the foregoing; or
 
(g)    an involuntary case or other proceeding shall be commenced against the
Borrower or any of its Subsidiaries seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any of its Subsidiaries under
the federal bankruptcy laws as now or hereafter in effect.



25



--------------------------------------------------------------------------------

 
SECTION 7.2.    Termination of Commitment; Acceleration.    If any Default or
Event of Default described in Section 7.1(f) or 7.1(g) occurs with respect to
the Borrower, the obligations of the Lender to make Advances hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Lender. If any other
Default or Event of Default occurs, the Lender may (i) terminate or suspend the
obligations of the Lender to make Advances hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives.
 
ARTICLE 8
 
MISCELLANEOUS
 
SECTION 8.1.    Notices.    All notices, requests and other communications to
any party hereunder shall be in writing (including telecopier or similar
writing) and shall be given to such party at its address or telecopier or telex
number set forth on the signature pages hereof or such other address or
telecopier or telex number as such party may hereafter specify for the purpose
by notice to each other party. Each such notice, request or other communication
shall be effective (i) if given by telecopier, when such telecopier is
transmitted to the telecopier number specified in this Section and the
appropriate confirmation is received, (ii) if given by certified mail
return-receipt requested, on the date set forth on the receipt (provided, that
any refusal to accept any such notice shall be deemed to be notice thereof as of
the time of any such refusal), addressed as aforesaid or (iii) if given by any
other means, when delivered at the address specified in this Section; provided
that notices to the Lender under Article 2 shall not be effective until
received.
 
SECTION 8.2.    No Waivers.    No failure or delay by any party to this
Agreement in exercising any right, power or privilege hereunder or under the
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
 
SECTION 8.3.    Expenses; Documentary Taxes.    The Borrower shall pay (i) all
reasonable out-of-pocket costs and expenses of the Lender, including the fees
and disbursements of the Lender’s counsel (including in-house counsel), in
connection with the preparation of this Agreement and the other Loan Documents,
any waiver or consent hereunder or thereunder or any amendment hereto or
thereto, and (ii) if a Default or Event of Default occurs, all reasonable
out-of-pocket expenses incurred by the Lender, including reasonable fees and
disbursements of counsel, in connection with such Default and collection and
other enforcement proceedings resulting therefrom, including reasonable
out-of-pocket expenses incurred in enforcing this Agreement and the other Loan
Documents. The Borrower shall indemnify the Lender against any transfer taxes,
documentary taxes, assessments or charges made by any governmental



26



--------------------------------------------------------------------------------

 
authority by reason of the execution and delivery of this Agreement or any other
Loan Documents.
 
SECTION 8.4.    Indemnification.
 
(a)    The Borrower shall indemnify the Lender and each affiliate of the Lender
and their respective directors, officers, and employees (each an “Indemnified
Party”) from, and hold each of them harmless against, any and all losses,
liabilities, claims or damages to which any of them may become subject, insofar
as such losses, liabilities, claims or damages arise out of or result from any
actual or proposed use by the Borrower of the proceeds of any Advance hereunder
or breach by the Borrower of this Agreement or any other Loan Document or from
any investigation, litigation or other proceeding (including any threatened
investigation or proceeding) relating to the foregoing (an “Indemnity
Proceeding”), and the Borrower shall reimburse each Indemnified Party, upon
demand (but no more frequently than every Fiscal Quarter) for any reasonable
expenses (including, without limitation, reasonable legal fees) incurred in
connection with any such investigation or proceeding (“Claims and Expenses”);
but excluding any such losses, liabilities, claims, damages or expenses incurred
by reason of the gross negligence or willful misconduct of the Indemnified
Party; provided, that should the Borrower pay any amounts to the Lender due to
this Section, and it shall be determined that the harm being indemnified against
resulted from the Lender’s gross negligence or willful misconduct, then such
party receiving such payment shall rebate such payment to the Borrower, together
with interest thereon accruing at the Federal Funds Rate from the date such
payment was made until the date such rebate is received by the Borrower
(calculated for the actual number of days elapsed on the basis of a 365-day
year).
 
(b)    If the Borrower is required to indemnify an Indemnified Party pursuant
hereto and have provided evidence reasonably satisfactory to such Indemnified
Party that the Borrower has the financial wherewithal to reimburse such
Indemnified Party for any amount paid by such Indemnified Party with respect to
such Indemnity Proceeding, such Indemnified Party shall not settle or compromise
any such Indemnity Proceeding without the prior written consent of the Borrower
(which consent shall not be unreasonably withheld or delayed).
 
(c)    If a claim is to be made by an Indemnified Party under this Section, the
Indemnified Party shall give written notice to the Borrower promptly after the
Indemnified Party receives actual notice of any Claims and Expenses incurred or
instituted for which the indemnification is sought; provided, that, the failure
to give such prompt notice shall not decrease the Claims and Expenses payable by
the Borrower, except to the extent that such failure has caused the Borrower to
forfeit any substantive right of a material nature. If requested by the Borrower
in writing, and so long as (i) no Event of Default shall have occurred and be
continuing and (ii) the Borrower has acknowledged in writing to the Indemnified
Party that the Borrower shall be obligated under the terms of its indemnity
hereunder in connection with such Indemnity Proceeding (subject to the exclusion
of any losses, liabilities, claims, damages or expenses incurred by reason of
the gross negligence or willful misconduct of the Indemnified Party), the
Borrower may, at its election, conduct the defense of any such Indemnified
Proceeding to the extent such contest may be conducted in good faith on legally
supported grounds. If any lawsuit or enforcement action is filed against any
Indemnified Party entitled to the benefit of indemnity



27



--------------------------------------------------------------------------------

 
under this Section, written notice thereof shall be given to the Borrower as
soon as practicable (and in any event within 15 days after the service of the
citation or summons). Notwithstanding the foregoing, the failure so to notify
the Borrower as provided in this Section will not relieve the Borrower from
liability hereunder. After such notice, the Borrower shall be entitled, if they
so elect, to take control of the defense and investigation of such lawsuit or
action and to employ and engage counsel of their own choice reasonably
acceptable to the Indemnified Party to handle and defend the same, at the
Borrower’s cost, risk and expense; provided however, that the Borrower and its
counsel shall proceed with diligence and in good faith with respect thereto. If
(i) the engagement of such counsel by the Borrower would present a conflict of
interest which would prevent such counsel from effectively defending such action
on behalf of the Indemnified Party, (ii) the defendants in, or targets of, any
such lawsuit or action include both the Indemnified Party and Borrower, and the
Indemnified Party reasonably concludes that there may be legal defenses
available to it that are different from or in addition to those available to the
Borrower, (iii) the Borrower fails to assume the defense of the lawsuit or
action or to employ counsel reasonably satisfactory to such Indemnified Party,
in either case in a timely manner, or (iv) an Event of Default shall occur and
be continuing, then such Indemnified Party may employ separate counsel to
represent or defend it in any such action or proceeding and the Borrower will
pay the fees and disbursements of such counsel; provided, however that each
Indemnified Party shall, in connection with any matter covered by this Section
which also involves other Indemnified Parties, use reasonable efforts to avoid
unnecessary duplication of efforts by counsel for all indemnities. Should the
Borrower be entitled to conduct the defense of any Indemnity Proceeding pursuant
to the terms of this Section, the Indemnified Party shall cooperate (with all
Claims and Expenses associated therewith to be paid by the Borrower) in all
reasonable respects with the Borrower and such attorneys in the investigation,
trial and defense of such lawsuit or action and any appeal arising therefrom;
provided, however that the Indemnified Party may, at its own cost (except as set
forth in, and in accordance with, the foregoing sentence), participate in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom.
 
(d)    The Lender agrees that in the event that any Indemnity Proceeding is
asserted or threatened in writing or instituted against it or any other party
entitled to indemnification hereunder, the Lender shall promptly notify the
Borrower thereof in writing and agree, to the extent appropriate, to consult
with the Borrower with a view to minimizing the cost to the Borrower of its
obligations under this Section; provided that the failure to so notify the
Borrower will not relieve the Borrower from liability hereunder except to the
extent such failure has caused the Borrower to forfeit any substantive right of
a material nature.
 
SECTION 8.5.    Amendments and Waivers.    Except as otherwise specifically
provided herein, any provision of this Agreement or any other Loan Documents may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by the Borrower and the Lender.
 
SECTION 8.6.    Successors and Assigns.
 
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that the Borrower may



28



--------------------------------------------------------------------------------

 
not assign or otherwise transfer any of its rights under this Agreement without
the prior written consent of the Lender.
 
(b)    The Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of the Commitment and the Advances at the
time owing to it); provided, that the Borrower must give its prior written
consent (which consent shall not be unreasonably withheld or delayed) to any
assignment, except an assignment to an Affiliate of the Lender or during the
occurrence and continuation of a Default or an Event of Default. Upon the
execution and delivery of an assignment agreement by the Lender and such
assignee and payment by such assignee of an amount equal to the purchase price
agreed between the Lender and such assignee, such assignee shall become a party
to this Agreement and the other Loan Documents and shall have the rights and
obligations of a Lender under this Agreement, and the Lender shall be released
from its obligations hereunder to a corresponding extent. Upon the consummation
of any such assignment hereunder, the Lender, the assignee and the Borrower
shall make appropriate arrangements to have new Notes issued to reflect such
assignment.
 
(c)    The Lender may at any time sell to one or more Persons (each a
“Participant”) participating interests in any Advance, the Note, the Commitment
or any other interest of the Lender hereunder. In the event of any such sale by
the Lender of a participating interest to a Participant, the Lender’s
obligations under this Agreement shall remain unchanged, the Lender shall remain
solely responsible for the performance thereof, the Lender shall remain the
holder of any such Advance and the Note for all purposes under this Agreement,
and the Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights and obligations under this Agreement. In no
event shall the Lender that sells a participation be obligated to the
Participant to take or refrain from taking any action hereunder except that the
Lender may agree that it will not (except as provided below), without the
consent of the Participant, agree to (i) the extension of any date fixed for the
payment of principal of or interest on the related Advance or Advances, (ii) the
reduction of the amount of any principal, interest or fees due on any date fixed
for the payment thereof with respect to the related Advance or Advances, or
(iii) the reduction in the rate at which either interest is payable thereon or
(if the Participant is entitled to any part thereof) commitment fee is payable
hereunder from the rate at which the Participant is entitled to receive interest
or commitment fee (as the case may be) in respect of such participation. The
Lender shall, within 10 Business Days of such sale of a participation, provide
the Borrower with written notification stating that such sale has occurred and
identifying the Participant and the interest purchased by such Participant. The
Borrower acknowledges and agrees that the benefits of Sections 2.12 through 2.15
shall continue in effect with respect to the full amount of the Lender’s
Advances and Commitment, notwithstanding its sale of participating interests
therein as contemplated hereby.
 
(d)    Subject to the provisions of Section 8.7, the Borrower authorizes each
Lender to disclose to any Participant, Assignee or other transferee (each a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower which has been delivered to
such Lender by the Borrower pursuant to this Agreement or which has been
delivered to such Lender by the Borrower in connection with such Lender’s credit
evaluation prior to entering into this Agreement.



29



--------------------------------------------------------------------------------

 
(e)    Transferees shall be entitled to receive a greater payment under Section
2.12 or 2.13 than the Lender would have been entitled to receive with respect to
the rights transferred, only if such transfer is made with the Borrower’s prior
written consent or by reason of the provisions of Section 2.16 requiring the
Lender to designate a different lending office under certain circumstances or at
a time when the circumstances giving rise to such greater payment did not exist.
 
(f)    Anything in this Section 8.6 to the contrary notwithstanding, the Lender
may assign and pledge all or any portion of the Advances owing to it to any
Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any Operating Circular issued by such Federal Reserve Bank, provided that
any payment in respect of such assigned Advances made by the Borrower to the
Lender in accordance with the terms of this Agreement shall satisfy the
Borrower’s obligations hereunder in respect of such assigned Advances to the
extent of such payment. No such assignment shall release the Lender from its
obligations hereunder.
 
SECTION 8.7.    Confidentiality.    The Lender agrees to exercise its reasonable
efforts and in any event not less than the same degree of care as it uses to
maintain its own confidential information in maintaining the confidentiality of
any information delivered or made available by the Borrower to it which is
clearly indicated to be confidential information from any one other than persons
employed or retained by the Lender who are or are expected to become engaged in
evaluating, approving, structuring or administering the Advances; provided,
however that nothing herein shall prevent the Lender from disclosing such
information (i) upon the order of any court or administrative agency, (ii) upon
the request or demand of any regulatory agency or authority having jurisdiction
over the Lender, (iii) which has been publicly disclosed by means which are not
violative of this Section 8.7, (iv) to the extent reasonably required in
connection with any litigation to which the Lender or any of its Affiliates may
be a party, (v) to the extent reasonably required in connection with the
exercise of any right, power of remedy hereunder or under any of the other Loan
Documents, (vii) to the Lender’s legal counsel and independent auditors and
(vii) to any actual or proposed Participant, Assignee or other Transferee of all
or part of its rights hereunder which has agreed in writing (x) to be bound by
the provisions of this Section 8.7 and (y) that the Borrower is a third party
beneficiary of such agreement, and (z) to return all copies of the confidential
information to the Lender if the proposed assignment or participation is not
consummated.
 
SECTION 8.8.    Georgia Law.    This Agreement and all other Loan Documents
shall be construed in accordance with and governed by the law of the State of
Georgia without regard to the effect of conflicts of laws.
 
SECTION 8.9.    Interpretation.    No provision of this Agreement or any of the
other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.
 



30



--------------------------------------------------------------------------------

SECTION 8.10.    WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION.    EACH OF THE
BORROWER AND THE LENDER (A) IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER
LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (B)
SUBMITS TO THE NONEXCLUSIVE PERSONAL JURISDICTION IN THE STATE OF GEORGIA, THE
COURTS THEREOF AND THE UNITED STATES DISTRICT COURTS SITTING THEREIN, FOR THE
ENFORCEMENT OF THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS, AND (C)
WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF ANY JURISDICTION TO OBJECT
ON ANY BASIS (INCLUDING, WITHOUT LIMITATION, INCONVENIENCE OF FORUM) TO
JURISDICTION OR VENUE WITHIN THE STATE OF GEORGIA FOR THE PURPOSE OF LITIGATION
TO ENFORCE THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS. NOTHING HEREIN
CONTAINED, HOWEVER, SHALL PREVENT THE LENDER FROM BRINGING ANY ACTION OR
EXERCISING ANY RIGHTS AGAINST THE BORROWER PERSONALLY, AND AGAINST ANY ASSETS OF
THE BORROWER, WITHIN ANY OTHER STATE OR JURISDICTION.
 
SECTION 8.11.    Counterparts.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
SECTION 8.12.    Severability.    In case any one or more of the provisions
contained in this Agreement or the Note or any of the other Loan Documents
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby and shall be
enforced to the greatest extent permitted by law.
 
SECTION 8.13.    Interest.    In no event shall the amount of interest, and all
charges, amounts or fees contracted for, charged or collected pursuant to this
Agreement, the Note or the other Loan Documents and deemed to be interest under
applicable law (collectively, “Interest”) exceed the highest rate of interest
allowed by applicable law (the “Maximum Rate”), and in the event any such
payment is inadvertently received by the Lender, then the excess sum (the
“Excess”) shall be credited as a payment of principal, unless the Borrower shall
notify the Lender in writing that it elects to have the Excess returned
forthwith. It is the express intent hereof that the Borrower not pay and the
Lender not receive, directly or indirectly in any manner whatsoever, interest in
excess of that which may legally be paid by the Borrower under applicable law.
The right to accelerate maturity of any of the Advances and other Obligations
does not include the right to accelerate any interest that has not otherwise
accrued on the date of such acceleration, and the Lender does not intend to
collect any unearned interest in the event of any such acceleration. All monies
paid to the Lender hereunder or under the Note or the other Loan Documents,
whether at maturity or by prepayment, shall be subject to rebate of unearned
interest as and to the extent required by applicable law. By the execution of
this Agreement, the Borrower covenants, to the fullest extent permitted by law,
that (i) the credit or return of any Excess shall constitute the acceptance by
the Borrower of such Excess, and (ii) the Borrower shall not seek or pursue any
other remedy, legal or equitable, against the Lender, based in whole



31



--------------------------------------------------------------------------------

or in part upon contracting for charging or receiving any Interest in excess of
the Maximum Rate. For the purpose of determining whether or not any Excess has
been contracted for, charged or received by the Lender, all interest at any time
contracted for, charged or received from the Borrower in connection with this
Agreement, the Note or any of the other Loan Documents shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Commitment. The Borrower and the
Lender shall, to the maximum extent permitted under applicable law, (i)
characterize any non-principal payment as an expense, fee or premium rather than
as Interest and (ii) exclude voluntary prepayments and the effects thereof. The
provisions of this Section shall be deemed to be incorporated into the Note and
each of the other Loan Documents (whether or not any provision of this Section
is referred to therein). All such Loan Documents and communications relating to
any Interest owed by the Borrower and all figures set forth therein shall, for
the sole purpose of computing the extent of obligations hereunder and under the
Note and the other Loan Documents be automatically recomputed by the Borrower,
and by any court considering the same, to give effect to the adjustments or
credits required by this Section.
 
SECTION 8.14.    LIMITATION OF DAMAGES.    THE LENDER SHALL NOT BE RESPONSIBLE
OR LIABLE TO ANY PERSON OR ENTITY FOR ANY PUNITIVE OR EXEMPLARY DAMAGES WHICH
MAY BE ALLEGED AGAINST IT AS A RESULT OF THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
[The remainder of this page has been intentionally left blank. The signatures
appear on the following page.]
 



32



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 
 
Address for Notices:
 
Four Corporate Square
Atlanta, Georgia 30329-2009
Attention: Suellyn P. Tornay, Esq.
Telecopier No.: 404/728-2990
  
GLOBAL PAYMENTS INC.
 
 
By:                 /s/    JAMES G. KELLY

--------------------------------------------------------------------------------

        James G. Kelly
        Chief Financial Officer

 
 
 
 
Address for Notices:
 
SunTrust Plaza
303 Peachtree Street, NE
2nd Floor, MC-1921
Atlanta, GA 30308
Attention: Brian Peters
Telecopier No.: 404/588-8833
  
SUNTRUST BANK
 
 
By:                 /s/    BRIAN K. PETERS

--------------------------------------------------------------------------------

        Brian K. Peters
        Managing Director



33



--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF
REVOLVING CREDIT NOTE
 
U.S. $25,000,000
 
September 26, 2001
Atlanta, Georgia

 
FOR VALUE RECEIVED, the undersigned GLOBAL PAYMENTS INC., a Georgia corporation
(herein called the “Borrower”), hereby promises to pay to the order of SUNTRUST
BANK (herein, together with any subsequent holder hereof, called the “Lender”),
the lesser of (i) the principal sum of TWENTY FIVE MILLION AND NO/100 DOLLARS
($25,000,000.00), and (ii) the outstanding principal amount of the Advances made
by Lender to the Borrower pursuant to the terms of the Credit Agreement referred
to below on the earlier of (x) the Facility Termination Date, and (y) the date
on which all amounts outstanding under this Revolving Credit Note have become
due and payable pursuant to the provisions of Article 7 of the Credit Agreement.
The Borrower likewise promises to pay interest on the outstanding principal
amount of each such Advance, at such interest rates, payable at such times, and
computed in such manner, as are specified for such Advance in the Credit
Agreement in strict accordance with the terms thereof.
 
The Lender shall record all Advances made pursuant to the Commitment under the
Credit Agreement and all payments of principal of such Advances and, prior to
any transfer hereof, shall endorse such Advances and payments on the schedule
annexed hereto and made a part hereof, or on any continuation thereof which
shall be attached hereto and made a part hereof, which endorsement shall
constitute prima facie evidence of the accuracy of the information so endorsed;
provided, however, that delay or failure of the Lender to make any such
endorsement or recordation shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement with respect to the Advances evidenced
hereby.
 
Any principal or, to the extent not prohibited by applicable law, interest due
under this Revolving Credit Note that is not paid on the due date therefor,
whether on the Facility Termination Date, or resulting from the acceleration of
maturity upon the occurrence of an Event of Default, shall bear interest from
the date due to payment in full at the rate as provided in Section 2.7 of the
Credit Agreement.
 
All payments of principal and interest shall be made in lawful money of the
United States of America in immediately available funds at the office of the
Lender specified in the Credit Agreement.
 
This Revolving Credit Note is issued pursuant to the Credit Agreement dated as
of September 26, 2001, between the Borrower and the Lender (as the same may be
further



34



--------------------------------------------------------------------------------

amended, modified or supplemented from time to time, the “Credit Agreement”) and
each assignee thereof becoming a “Lender” as provided therein, and the Lender is
and shall be entitled to all benefits thereof. Except as otherwise expressly
defined herein, capitalized terms defined in the Credit Agreement are used
herein with the same meanings. The Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and for mandatory prepayments upon the occurrence of
certain events.
 
The Borrower agrees to make payments of principal on the Advances outstanding
hereunder on the dates and in the amounts specified in the Credit Agreement for
such Advances in strict accordance with the terms thereof.
 
This Revolving Credit Note may be prepaid in whole or in part, without premium
or penalty but with accrued interest on the principal amount prepaid to the date
of prepayment, and otherwise in accordance with the terms and conditions of
Section 2.5 of the Credit Agreement.
 
In case an Event of Default shall occur and be continuing, the principal of and
all accrued interest on this Revolving Credit Note may automatically become, or
be declared, due and payable in the manner and with the effect provided in the
Credit Agreement. The Borrower agrees to pay, and save the Lender harmless
against any liability for the payment of, all reasonable out-of-pocket costs and
expenses, including reasonable attorneys’ fees actually incurred by or on behalf
of the Lender, arising in connection with the enforcement by the Lender of any
of its rights under this Revolving Credit Note or the Credit Agreement.
 
This Revolving Credit Note has been executed and delivered in Georgia and the
rights and obligations of the Lender and the Borrower hereunder shall be
governed by and construed in accordance with the laws (without giving effect to
the conflict of law principles thereof) of the State of Georgia.
 
The Borrower expressly waives any presentment, demand, protest or notice in
connection with this Revolving Credit Note, now or hereafter required by
applicable law. TIME IS OF THE ESSENCE OF THIS REVOLVING CREDIT NOTE.



35



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed and delivered by its duly authorized officer as of the date first above
written.
 

    
GLOBAL PAYMENTS INC.
 
 
By:                 

--------------------------------------------------------------------------------

    Name:    
    Title:      



36



--------------------------------------------------------------------------------

 
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
REVOLVING CREDIT NOTE OF
SUNTRUST BANK
DATED SEPTEMBER 26, 2001
 
Date

--------------------------------------------------------------------------------

    
Amount of
Syndicated Loan

--------------------------------------------------------------------------------

  
Amount of
Interest Period

--------------------------------------------------------------------------------

    
Amount
Paid

--------------------------------------------------------------------------------

    
Unpaid
Balance

--------------------------------------------------------------------------------

 



37



--------------------------------------------------------------------------------

 
EXHIBIT B
 
FORM OF
COMPLIANCE CERTIFICATE
 
To:    SunTrust Bank
 
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of September 26, 2001 (which, as it may be amended or
modified and in effect from time to time, is herein called the “Agreement”)
between Global Payments Inc. and SunTrust Bank. Capitalized terms used herein
and not otherwise defined herein shall have the meanings attributed to such
terms in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.  I am the duly elected ______________ of the Borrower;
 
2.  I have reviewed the terms of the Agreement, and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Consolidated Subsidiaries during the
accounting period covered by the attached financial statements;
 
3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
 
4.  Schedule I attached hereto sets forth financial data and computations
evidencing compliance with Section 5.3 and Sections 6.1 through 6.3, inclusive,
of the Agreement, all of which data and computations are true, complete and
correct.
 
5.  Schedule II attached hereto sets forth the various financial statements,
reports and deliveries which are required under the Agreement and the status of
compliance.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which has been taken, is being taking, or is being
proposed to be taken with respect to each such condition or event:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



38



--------------------------------------------------------------------------------

 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements and reports set forth on Schedule
II hereto delivered with this Certificate in support hereof, are made and
delivered this __ day of __________.
 
                                                                              
                          
Name:                                         
                                                  
Title:                                         
                                                    
 



39



--------------------------------------------------------------------------------

 
SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Compliance as of ___________ with
Sections 5.3 and 6.1 through 6.3 inclusive, of the Agreement
 



40



--------------------------------------------------------------------------------

 
SCHEDULE II TO COMPLIANCE CERTIFICATE
 
Financial Statements, Reports and Deliveries



41